            Case MDL No. 2804 Document 8904 Filed 12/07/20 Page 1 of 3



       BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

___________________________________
                                    )
IN RE: NATIONAL PRESCRIPTION )
OPIATE LITIGATION                   )                    MDL Docket No. 2804
___________________________________ )

Walmart Inc. v. U.S. Department of Justice; Attorney General William P. Barr; U.S.
Drug Enforcement Administration; Acting Administrator Timothy J. Shea, E.D. Tex.,
Case No. 4:20-cv-00817.

                PEC’S MOTION TO STAY CONSIDERATION OF,
            AND FURTHER BRIEFING ON, ITS MOTION TO TRANSFER

       The Plaintiffs’ Executive Committee (the “PEC”) appointed in In re: National

Prescription Opiate Litigation, MDL No. 2804, files this motion pursuant to Rules 6.1(f) and

6.3 of the Rules of Procedure for the Judicial Panel on Multidistrict Litigation, and

respectfully asks this Panel to stay consideration of, and any further briefing on, the PEC’s

motion to transfer the above-styled action (the “Underlying Action”) to MDL 2804 until

the District Court has ruled on the defendants’ pending motion to dismiss.

       The PEC filed its motion to transfer on November 13, 2020. JPML Dkt. No. 8820.

Walmart and the defendants in the Underlying Action (the “DOJ Defendants”) filed their

responses to the PEC’s motion on December 4, 2020. JPML Dkt. Nos. 8902, 8903. The

PEC’s deadline to file its reply in support of its motion is December 11, 2020. JPML Dkt.

No. 8821.

       Since the filing of the PEC’s motion, a development has occurred that could

potentially moot the Panel’s determination of that motion. On December 4, 2020, the DOJ

Defendants filed a motion to dismiss in the Underlying Action. JPML Dkt. No. 8903-1.

In that motion, the DOJ Defendants make a compelling argument, uniquely applicable to
             Case MDL No. 2804 Document 8904 Filed 12/07/20 Page 2 of 3



that case, that federal courts lack subject matter jurisdiction over the Underlying Action.

Id. If that motion is granted, the case will be dismissed and the PEC’s motion to transfer

will be rendered moot. There is no benefit to transfer until such motion is resolved.

          Accordingly, the PEC respectfully requests that this Panel stay consideration of,

and any further briefing on, the PEC’s motion to transfer until the DOJ Defendants’

motion to dismiss is resolved. At such time, the PEC will promptly notify the Panel of

the District Court’s ruling. If the motion is granted, the PEC’s motion to transfer will be

moot. If the motion to dismiss is denied, the PEC requests that it be permitted to file its

reply brief supporting its motion to transfer within seven days of the District Court’s

ruling.

Dated: December 7, 2020



                                                  Respectfully submitted,

                                                  /s/ Paul J. Hanly, Jr.                  .
                                                  Paul J. Hanly, Jr.
                                                  SIMMONS HANLY CONROY
                                                  112 Madison Avenue, 7th Floor
                                                  New York, NY 10016
                                                  (212) 784-6400
                                                  (212) 213-5949 (fax)
                                                  phanly@simmonsfirm.com

                                                  /s/ Joseph F. Rice                      .
                                                  Joseph F. Rice
                                                  MOTLEY RICE LLC
                                                  28 Bridgeside Blvd.
                                                  Mt. Pleasant, SC 29464
                                                  (843) 216-9000
                                                  (843) 216-9290 (fax)
                                                  jrice@motleyrice.com

                                              2
Case MDL No. 2804 Document 8904 Filed 12/07/20 Page 3 of 3




                                /s/ Paul T. Farrell, Jr.              .
                                Paul T. Farrell, Jr.
                                FARRELL LAW
                                422 Ninth St., 3rd Floor
                                Huntington, WV 25701
                                (304) 654-8281
                                paul@farrell.law

                                Plaintiffs’ Co-Lead Counsel

                                /s/ Peter H. Weinberger               .
                                Peter H. Weinberger
                                SPANGENBERG SHIBLEY & LIBER
                                1001 Lakeside Avenue East, Suite 1700
                                Cleveland, OH 44114
                                (216) 696-3232
                                (216) 696-3924 (fax)
                                pweinberger@spanglaw.com

                                Plaintiffs’ Liaison Counsel




                            3
